Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/287,246 filed on 04/21/2021.
Claims 1 – 19 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: beam system, detector, composition unit, stage control device in claim 1 - 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 1 – 3, 7, 9 – 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahira et al. (US 2014/0092231 A1) in view of  Bierhoff et al. (US 2015/0332891 A1).

Regarding claim 1, Nakahira discloses: “a charged particle beam apparatus [see abstract: a specimen image capture method using a charged particle microscope device] comprising: 
a charged particle beam optical system that irradiates a sample mounted on a sample stage [see para: 0052; The sample 206 is in contact with a stage 207 whereby moving the stage 207 allows for capturing of an image at any position of the sample] with a charged particle beam [see para: 0037; FIG. 17 is one example view of a sequence of scanning a local region with a charged particle beam and capturing an image];
a detector that detects a signal generated from the sample [see para: 0049; In the image capturing in Step 102 and Step 104, a plurality of images may be captured using a plurality of detectors. A plurality of images can be captured, for example, by a secondary-electron detector for detecting a secondary electron]; 
a charged particle beam imaging device that acquires an observation image from the signal detected by the detector [see para: 0049; In the image capturing in Step 102 and Step 104, a plurality of images may be captured using a plurality of detectors. A plurality of images can be captured, for example, by a secondary-electron detector for detecting a secondary electron]; 
an optical imaging device that captures an optical image of the sample [see para: 0004; Moreover, in an optical camera, an optical microscope, and/or the like, there is proposed a method for imaging with a varied exposure amount in order to clearly display a dark part]; 
a stage that rotatably holds the sample stage [see para: 0052; The sample 206 is in contact with a stage 207 whereby moving the stage 207 allows for capturing of an image at any position of the sample]; 
a stage control device that controls movement and rotation of the stage [see para: 0053; the control unit 222 also controls the input/output unit 221, the processing unit 223, the storage unit 224, the gain control unit 225, and the image combining unit 226. In the processing unit 223, various processings are performed, for example, such as the processing related to automatic focusing that is required in order to focus the focal point of the charged particle beam 203 onto the surface of the sample 206]; and 
an image composition unit that combines the plurality of optical images to generate a composite image [see para: 0053; In the image combining unit 226, a first image and a second image are combined and an image after composition is output], wherein 
the optical imaging device acquires a plurality of optical images relating to different positions of the sample by the rotation operation [see para: 0049; In the image capturing in Step 102 and Step 104, a plurality of images may be captured using a plurality of detectors. A plurality of images can be captured, for example, by a secondary-electron detector for detecting a secondary electron], and 
the image composition unit combines the plurality of optical images obtained by the rotation operation [see para: 0053; In the control unit 222, the adjustment of a voltage applied to the charged particle gun 202 or the like, the adjustment of the focus positions of the condensing lens 204 and the objective lens 205, the movement of the stage 207, and the like are controlled as the controlling of the imaging device] to generate the composite image [see para: 0053; In the image combining unit 226, a first image and a second image are combined and an image after composition is output].
Nakahira does not explicitly disclose: “the stage control device is configured to move the stage so that a center of an imaging range of the optical imaging device is located at a position different from a rotation center of the stage and then, to rotate the stage”.
However, Bierhoff teaches: “the stage control device is configured to move the stage so that a center of an imaging range of the optical imaging device is located at a position different from a rotation center of the stage [see para: 0030; Alternatively, a user can control the movement of the camera, to produce only useful images. In manual mode, the user can move the sample under the camera by touching navigation arrows 29 (FIG. 4) on the touch screen or by pressing a point on the image can re-center the image so that the point touched is in the center of the field of view. Adjacent images displayed on the monitor 104 can optionally be adjusted to provide continuity from image to image caused by distortion or positioning inaccuracies] and then, to rotate the stage [see para: 0056; stage position and rotation can be calibrated stage to insure that the part of the sample being viewed is the same in both optical and electron imaging mode], 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Nakahira to add the teachings of Bierhoff as above, in order to combine with a controller to move the stage so that a center of an imaging range of the optical imaging device is located at a position different from a rotation center of the stage [Bierhoff see para: 0030].

Regarding claim 2, Nakahira and Bierhoff disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Nakahira discloses: “wherein the stage control device moves the stage from a first state in which a first position of the sample is a center of the field of view of the optical imaging device to a second state in which a second position different from the first position is the center of the field of view of the optical imaging device and then, rotates the stage to acquire the plurality of optical images [see para: 0050; In capturing a first image or a second image, the image may be captured by irradiating the same region a plurality of times with a charged particle beam and calculating a sum or an average of signals at the same scanning position with respect to the signals obtained in the respective scanning. A first gain value or a second gain value can be also set using design data information regarding a region to be imaged of a sample. Moreover, a second gain value can be also set based on the first image. Note that, in FIG. 1, a method for capturing and combining a first image and a second image has been described, but similarly, as described later in FIG. 10, a third image may be captured using a third gain value, or fourth and subsequent images may be captured. Prior to performing Step 105 or Step 106, image processing for suppressing a noise of the respective images, emphasizing an edge, or reducing a blur of an image may be performed].

Regarding claim 3, Nakahira and Bierhoff disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Nakahira discloses: “further comprising: 
an image context control unit that controls the context of the plurality of optical images [see para: 0059; FIG. 5 is one example view showing a specific process of Step 103 of calculating a second gain. First, in Step 501, a dark part in a first image is extracted. In the extraction of a dark part, various segmentation approaches known as an approach for extracting a region can be used. For example, a dark part can be also extracted as a region where the lightness value of an image falls below a certain threshold value, or can be also extracted by performing a post treatment, such as enlargement or reduction, on the extracted region. The threshold value for extracting a dark part may be varied for each local region of an image], wherein 
the image composition unit combines the plurality of optical images according to the context [see para: 0053; In the image combining unit 226, a first image and a second image are combined and an image after composition is output].

Regarding claim 7, claim 7 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 1.

Regarding claim 9, Nakahira and Bierhoff disclose all the limitation of claim 7 and are analyzed as previously discussed with respect to that claim.
Furthermore, Nakahira discloses: “wherein the display unit includes a selection unit that selects at least one of the plurality of optical images constituting the composite image [see para: 0130; For example, a set of several sample images is prepared, and a screen is provided for simultaneously displaying an image 1812 and a signal amount 1811 in a certain region 1814 in the image], wherein the image composition unit combines the plurality of optical images according to the result of selection in the selection unit[see para: 0053; In the image combining unit 226, a first image and a second image are combined and an image after composition is output].

Regarding claim 10, Nakahira and Bierhoff disclose all the limitation of claim 7 and are analyzed as previously discussed with respect to that claim.
Furthermore, Nakahira discloses: “wherein the image composition unit is configured to be able to perform a blurring process on the optical images when the plurality of optical images are combined [see para: 0050; In capturing a first image or a second image, the image may be captured by irradiating the same region a plurality of times with a charged particle beam and calculating a sum or an average of signals at the same scanning position with respect to the signals obtained in the respective scanning. A first gain value or a second gain value can be also set using design data information regarding a region to be imaged of a sample. Moreover, a second gain value can be also set based on the first image. Note that, in FIG. 1, a method for capturing and combining a first image and a second image has been described, but similarly, as described later in FIG. 10, a third image may be captured using a third gain value, or fourth and subsequent images may be captured. Prior to performing Step 105 or Step 106, image processing for suppressing a noise of the respective images, emphasizing an edge, or reducing a blur of an image may be performed].

Regarding claim 11, Nakahira and Bierhoff disclose all the limitation of claim 7 and are analyzed as previously discussed with respect to that claim.
Furthermore, Nakahira discloses: “wherein the image composition unit is configured to be able to perform a semi-transparency process on the optical images when the plurality of optical images are combined [see para: 0057; FIG. 4 is one example view pertaining to a method for setting a gain value. A graph 401 shows a relationship between the type of image information (a first image and a second image) and the gain value in the images 301 and 302. A graph 402 shows a lightness value 411 at the dot 311 and a lightness value 412 at the dot 312, respectively. In the first image, the lightness value of the dark part is very small as indicated by the lightness value 411, and is liable to be affected by a thermal noise and/or a quantization noise overlapping after detection. In the second image, in a region other than the dark part there is also a place where the lightness value saturates as indicated by the lightness value 412. As described earlier, by combining the images, both the suppression of saturation of the lightness value in a region other and the clear displaying of the dark part can be achieved].

Regarding claim 12, Nakahira and Bierhoff disclose all the limitation of claim 7 and are analyzed as previously discussed with respect to that claim.
Furthermore, Nakahira discloses: “further comprising: 
a light source for illuminating a sample chamber [see para: 0002; a target sample is irradiated with a charged particle beam]; and 
a light source control device for controlling the light source, wherein the optical imaging device illuminates the sample chamber with the light source to capture the optical image [see para: 0017; Moreover, in capturing a new image, instead of irradiating a sample region corresponding to the entire region of an image with a charged particle beam, only a small sample region including a dark part can be irradiated with a charged particle beam].

Regarding claim 13, Nakahira and Bierhoff disclose all the limitation of claim 12 and are analyzed as previously discussed with respect to that claim.
Nakahira does not explicitly disclose: “wherein the optical imaging device illuminates the sample chamber with the light source to capture the optical image during executing an operation of evacuation of the sample chamber”.
However, Bierhoff teaches: “wherein the optical imaging device illuminates the sample chamber with the light source to capture the optical image during executing an operation of evacuation of the sample chamber [see para: 0032; Base plate 611 also contains pre-evacuation holes 612 continuous with preferably at least two vacuum buffers 604 and 606 that comprise a volume of approximately one liter connected to a vacuum pump. Vacuum buffers 604 and 606 are typically evacuated before the sample is inserted. In FIG. 2B, as sample holder 112 is moved toward the electron column 103 for electron imaging, the sample holder is partly evacuated by passing the pre-evacuated vacuum buffers 604 and 606 that remove much of the air in the sample holder. The pressure is reduced in the sample holder roughly in proportion to the ratios of the volume in the sample holder and the volume in the vacuum buffer. Because the volumes of the pre-evacuation chambers are significantly greater than the volume of the sample holder, the pressure is greatly reduced in the sample holder, thereby greatly reducing the time required to pump the sample holder down to its final pressure for forming an electron beam image].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Nakahira to add the teachings of Bierhoff as above, in order to combine with optical imaging device illuminates the sample chamber with the light source to capture the optical image during executing an operation of evacuation of the sample chamber [Bierhoff see para: 0032].

Regarding claim 14, Nakahira and Bierhoff disclose all the limitation of claim 7 and are analyzed as previously discussed with respect to that claim.
Furthermore, Nakahira discloses: “wherein the optical imaging device includes a plurality of cameras having different angles of view [see para: 0004; Moreover, in an optical camera, an optical microscope, and/or the like, there is proposed a method for imaging with a varied exposure amount in order to clearly display a dark part (e.g., Patent Literature 2)].

Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 1.

Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 1.

Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 9.

Claim 4 – 6, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahira et al. (US 2014/0092231 A1) in view of  Bierhoff et al. (US 2015/0332891 A1) and further in view of Nakasuji et al. (US 2009/0212213 A1).

Regarding claim 4, Nakahira and Bierhoff disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
Nakahira and Bierhoff does not explicitly disclose: “wherein the optical imaging device captures a first optical image in the first state, and after the second state is obtained, the optical imaging device captures a second optical image at each of a plurality of rotation angles of the stage”.
However, Nakasuji teaches: “wherein the optical imaging device captures a first optical image in the first state, and after the second state is obtained, the optical imaging device captures a second optical image at each of a plurality of rotation angles of the stage [see para: 0558; FIG. 58 illustrates a sample evaluation apparatus which is an eighth embodiment of the electron beam apparatus according to the present invention. In this apparatus, electron beams emitted from an electron gun 561 are converged by a condenser lens 562 to form a cross-over in front of a multi-aperture pate 563 which is provided with a plurality of apertures. Then, the electron beams diverged from the cross-over are irradiated to the multiple apertures to from a reduced image at a point P by lenses 564 and 565 which can be adjusted in reduction ratio and rotation angle, and the reduced image is formed on a sample 574 through a chromatic aberration corrector 568 and an objective lens 571 which is an electromagnetic lens. In this event, the electron beams are scanned on the sample 574 by electrostatic deflectors 569 and 575. For reducing chromatic aberration when the electron beams are scanned on a position away from the optical axis of the visual field, the Bohr radius D of the objective lens 57 is preferably set to 50 times or more larger than the visual field].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Nakahira to add the teachings of Bierhoff as above, to further incorporate the teachings of Nakasuji to combine with image processor to the optical imaging device to capture a first optical image in the first state and after the second state is obtained the optical imaging device captures a second optical image at each of a plurality of rotation angles of the stage [Nakasuji see para: 0558].

Regarding claim 5, Nakahira and Bierhoff disclose all the limitation of claim 4 and are analyzed as previously discussed with respect to that claim.
Furthermore, Nakahira discloses: “further comprising: an image context control unit that controls context of the first optical image and the second optical image [see para: 0059; FIG. 5 is one example view showing a specific process of Step 103 of calculating a second gain. First, in Step 501, a dark part in a first image is extracted. In the extraction of a dark part, various segmentation approaches known as an approach for extracting a region can be used. For example, a dark part can be also extracted as a region where the lightness value of an image falls below a certain threshold value, or can be also extracted by performing a post treatment, such as enlargement or reduction, on the extracted region. The threshold value for extracting a dark part may be varied for each local region of an image], wherein the image composition unit combines the plurality of optical images according to the context [see para: 0053; In the image combining unit 226, a first image and a second image are combined and an image after composition is output].

Regarding claim 6, Nakahira and Bierhoff disclose all the limitation of claim 4 and are analyzed as previously discussed with respect to that claim.
Nakahira does not explicitly disclose: “wherein the image composition unit generates the composite image so that the first optical image is on a front side of the second optical image”.
However, Bierhoff teaches: “wherein the image composition unit generates the composite image so that the first optical image is on a front side of the second optical image [see para: 0028; FIGS. 2A to 2C show a sequence of steps after a sample holder is loaded into a SEM assembly suitable for use with the present invention (such as the SEM device described in the co-pending “Compact SEM Application” referenced above). An operator places a sample to be examined into a sample holder 112 outside of the electron microscope assembly 102, and the sample holder is then loaded into the front of electron microscope assembly 102. In one embodiment, a user slides up a cover 120 (FIG. 1) to expose a receptacle for receiving the sample holder, and then closes the cover 120 once the sample holder has been loaded. Closing the cover automatically causes the sample holder to move under optical camera 602 as shown in FIG. 2A].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Nakahira to add the teachings of Bierhoff as above, in order to combine with an image processing system to generate the composite image so that the first optical image is on a front side of the second optical image [Bierhoff see para: 0028].

Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 5.

Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 5.

Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chiba et al (US 10,453,650 B2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Examiner, Art Unit 2486